DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent No. 6,139,596).

	In regard to claims 15-18 and 26-27, Barth et al. is directed to a mixture comprising water [Column 6, lines 15-16] and 2% to 70% by weight of nitrification inhibitor [Column 6, lines 14-15], wherein the nitrification inhibitor is, in particular, pyrazole compounds [Column 4, lines 3-4], particularly preferable pyrazoles include 3,4-dimethylpyrazole [Column 4, lines 51-52], and a polyacid [Column 6, line 14], wherein particularly preferred polyacids include phosphoric acid [Column 3, line 12]. In the case where Barth’s mixture comprises 2% to 70% by weight of nitrification inhibitor [Column 6, lines 14-15] and 2% to 98% by weight acid [Column 6, lines 13-14], water would necessarily be present in a range from 2% to 98% by weight. The molar ratio of phosphoric acid to 3,4-dimethylpyrazole (calculated from the above weight ratios) in this case equates to 0.02-1 : 0.02-0.73 (e.g. 0.3:1 to 50:1 at the endpoints) which encompasses the claimed ratio.

	Barth’s weight percentage of components (e.g. water, nitrification inhibitor, molar ratio of acid to nitrification inhibitor) entirely encompasses the claimed ranges.  “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003). Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical [MPEP 2144.05]

	In regard to claim 20, Barth et al. disclose a process for producing the mixture of claim 15 by introducing 3,4-dimethylpyrazole (e.g. nitrification inhibitor) and phosphoric acid (e.g. polyacid) into water and mixing the substances introduced into water [Column 6, lines 13-18]

	In regard to claim 21, Barth et al. disclose a process for the stabilization of liquid fertilizer formulations, including the step of adding a mixture as claimed in claim 15 to the liquid fertilizer formulation [Column 5, lines 61-67].

	In regard to claims 22-23, Bart et al. disclose a process for producing stabilized ammonium nitrogen-containing fertilizer powders or granules, in that a mixture as claimed in claim 15 is applied to ammonium nitrogen-containing fertilizer powder or granules [Column 5, lines 18-26] and distributed uniformly over the fertilizer surface (e.g. sprayed) [Column 6, lines 1-5].

	In regard to claims 24-25, Bart et al. disclose a mixture applied to the fertilizer in such an amount that the amount of 3,4-dimethylpyrazole (e.g. nitrification inhibitor), based on the ammonium nitrogen in the fertilizer, is 0.01 to 1.5% by weight [Column 5, lines 43-45], which overlaps with Applicant’s claimed range.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent No. 6,139,596) in view of Gabrielson et al. (US Patent Publication No. 2014/0047883 A1).

	In regard to claim 19, Barth et al. make obvious the composition of claim 18 but the reference does not explicitly disclose 0.1% to 2% by weight of dye.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dye within the Barth’s composition. One of ordinary skill in the art would have been motivated to do so to visually ensure uniform coating [Paragraph 0067] when applying the mixture to a granular composition.

Response to Arguments
Applicant’s arguments, filed 01/05/2022, with respect to the rejection(s) of the claim(s) based on the teachings of the Buehler reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 16, 2022